Citation Nr: 0625127	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
plantar fasciitis.

2.  Entitlement to a compensable evaluation for migraine 
headaches.

3.  Entitlement to a compensable evaluation for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1993 
to August 2002.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for bilateral plantar 
fasciitis, migraine headaches, and allergic rhinitis, each 
evaluated as 0 percent disabling, effective August 18, 2002.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

The Board, in March 2005, REMANDED this appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
case was later returned to the Board for continuation of 
appellate review.


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is manifested 
by complaints of occasional pain but is not shown to be 
productive of more than minimal impairment without evidence 
of flatfoot, hallux valgus, hammertoes, high arch, claw foot, 
or other deformity.

2.  Migraine headaches are manifested by prostrating attacks 
averaging one in 2 months over the last several months.  

3  Allergic rhinitis does not result in greater than 50 
percent obstruction of nasal passages on both sides or 
complete obstruction of one side. 


CONCLUSIONS OF LAW

1.  A compensable evaluation for bilateral plantar fasciitis 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005).

2.  A 10 percent evaluation for migraine headaches is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).

3.  A compensable evaluation for allergic rhinitis is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in November 2002, April 2003 and April 2005, 
coupled with the Board's remand of March 2005, satisfied the 
duty to notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial denial of these claims was in February 
2003, the veteran was thereafter provided examinations and 
the claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.

Plantar fasciitis is not specifically listed in the rating 
schedule.  In such cases, VA regulations provide that the 
service-connected disability is to be rated under a closely 
related disorder in which not only the functions affected, 
but anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The RO has rated the 
appellant's bilateral plantar fasciitis by analogy, under 
Diagnostic Code 5276 (acquired flatfoot).  See 38 C.F.R. § 
4.20.

An acquired flatfoot condition will be rated as 
noncompensable where mild with symptoms relieved by built-up 
shoe or arch support.  A moderate disability with weight-
bearing over or medial to the great toe, inward bowing of the 
tendo Achillis, pain on manipulation and use of the feet will 
be rated as 10 percent disabling for a bilateral or 
unilateral condition.  A severe disability with objective 
evidence of marked deformity (pronation, abduction, etc., 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities will be rated as 
20 percent disabling where unilateral and as 30 percent 
disabling where bilateral.  A pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances will be rated as 30 percent disabling 
where unilateral and as 50 percent disabling where bilateral.  
38 C.F.R. Part 4, Code 5276.

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5277 permits a minimum 10 percent rating for 
bilateral weak foot, symptomatic and secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  The 
disability is evaluated based on the underlying condition, 
and a minimum 10 percent is to be assigned.

Plantar fasciitis can also be rated by analogy to acquired 
claw foot (pes cavus) under Diagnostic Code 5278 which 
provides for a noncompensable (0 percent) evaluation for 
slight impairment.  A 10 percent evaluation is provided for 
unilateral or bilateral claw foot when the great toe is 
dorsiflexed, there is some limitation of ankle dorsiflexion, 
and definite tenderness under metatarsal heads.

Diagnostic Code 5279 provides a single 10 percent rating for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).

Diagnostic Code 5282 provides criteria for rating hammertoes.  
Hammertoes are rated noncompensable when single toes are 
involved, and at 10 percent when it involves all toes, 
unilateral, without claw foot.  

Diagnostic Code 5283 pertains to malunion or nonunion of 
tarsal or metatarsal bones, but there is no medical evidence 
showing that the veteran has these disorders.

The Board notes that plantar fasciitis can also be rated by 
analogy under Diagnostic Code 5284, which addresses foot 
injuries.  Under Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate foot injuries, and a 20 percent rating 
is assigned for moderately severe foot injuries.  

Plantar fasciitis could also be rated by analogy to a muscle 
injury under Diagnostic Codes 5310.  Under Diagnostic Code 
5310 a noncompensable or 0 percent rating is provided for 
slight impairment of Muscle Group X (muscles of the foot).  A 
10 percent evaluation is warranted where there is evidence of 
moderate impairment of Muscle Group X and a 20 percent 
evaluation requires evidence of moderately severe impairment 
of Muscle Group X.  38 C.F.R. § 4.73, Diagnostic Codes 5310.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected musculoskeletal disability that is at 
least partly rated on the basis of range of motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, too, 38 C.F.R. § 4.59.

A 50 percent rating is warranted for migraine when there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted for migraine, with characteristic 
prostrating attacks occurring on an average once a month over 
last the last several months.  A 10 percent rating is 
warranted for migraine, with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Allergic or vasomotor rhinitis warrants a 30 percent rating 
where there are polyps.  A 10 percent rating is warranted 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6522 

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Analysis

The Board has reviewed the evidence of record, including the 
following:  service medical records; reports of VA general 
medical; ear, nose and throat; foot; and neurological 
examinations, performed in January 2003; a report from Dr. 
Lynn Le, dated in April 2003; VA clinical records, dated from 
September 2003 to April 2005; the veteran's log describing 
migraine headaches, dated from December 2003 to April 2004; 
and the report of VA neurological examination, performed in 
November 2005 and of VA ear, nose and throat and foot 
examinations, performed in December 2005.  The Board notes 
that the reports of the most recent examinations in December 
2005, to assess the nature and extent of bilateral plantar 
fasciitis, migraine headaches, and allergic rhinitis, are 
consistent with earlier medical evidence of record.  

During military service, the veteran was treated for 
complaints of foot pain attributed to bilateral plantar 
fasciitis.  She also received treatment for migraine 
headaches and for allergic rhinitis with seasonal 
exacerbation.  

Bilateral Plantar Fasciitis

On VA examination in December 2005, it was found that the 
veteran's feet were nontender to palpation.  No abnormalities 
were appreciated.  There was nonpainful full range of motion, 
as measured actively and passively.  There was no edema, 
instability, weakness, gait disturbance, nor were there 
functional limitations on standing or walking.  There were no 
abnormal callosities, breakdown, or unusual shoe wear pattern 
that would indicate abnormal weight bearing.  There was 
normal alignment of the Achilles tendon.  There were no skin 
or vascular changes.  The veteran had normal posture with 
standing, squatting, supination, pronation, and arising on 
toes and heels.  No hammertoes, high arch, claw foot, or 
other deformity was noted.  There was no evidence of flatfoot 
deformity.  

The assessment was bilateral occasional plantar pain without 
radiographic abnormalities.  The examiner remarked that the 
condition resulted in minimal disability secondary to pain, 
with minimal functional loss.    

The RO has rated the veteran's bilateral plantar fasciitis by 
analogy to flat feet under Diagnostic Code 5276.  The 
objective evidence shows that the veteran has only minimal 
disability secondary to bilateral foot pain.  She does not 
have any foot deformity.  The currently assigned 
noncompensable rating reflects the slight impairment the 
veteran experiences from any bilateral plantar fasciitis that 
is now present.  

In order to have been entitled to assignment of a compensable 
rating of 10 percent for bilateral plantar fasciitis by 
analogy to claw foot under Diagnostic Code 5278 there must 
have been objective evidence of a complex of symptoms 
equivalent to the great toe held in dorsiflexion, some 
limitation of dorsiflexion of the ankle, and definite 
tenderness under the metatarsal heads.  This has not been 
demonstrated.  Likewise, the symptoms attributable to the 
bilateral plantar fasciitis do not meet the criteria for a 
compensable rating under any other potentially applicable 
diagnostic code.

The veteran reported having symptoms of foot pain about two 
to three times per week, lasting only about five or ten 
minutes, with foot pain experienced as most problematic when 
climbing stairs.  She also indicated she has no foot symptoms 
at work except when she goes up and down stairs.  As well, 
she acknowledges that foot pain is not accompanied by 
weakness, fatigability or lack of endurance, nor are there 
objective findings of functional limitations from foot 
symptoms.  As well, she denies flare-ups of foot pain.  
Hence, an increased evaluation, based on pain or functional 
loss alone, is not warranted.  The claimant is not entitled 
to additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. § 4.40 and § 4.45.  

The Board has considered whether a "staged" rating is 
appropriate for bilateral plantar fasciitis.  The record, 
however, does not support assigning a different percentage 
disability rating during the period in question than did the 
RO.  Fenderson, supra.  

For the reasons discussed above, the claim for a compensable 
evaluation for bilateral plantar fasciitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Migraine Headaches

When she was examined by VA in January 2003, the veteran 
reported that, during military service, she had twice 
experienced such severe migraine headaches that she had gone 
to an emergency room.  She indicated she now received some 
relief from medication.  She remarked that her primary 
trigger for headaches was stress.  She pointed out that her 
son was autistic and that she had considerable job stress.  
Reportedly, for some time, her headaches had occurred daily, 
leaving her "out of commission" for about an hour or two of 
each day.  She indicated she was fortunate enough to have an 
office with a door she could close so that her coworkers were 
not aware of her disability.  

On VA examination in November 2005, the veteran reported that 
her migraine headaches had gone from occurring daily to twice 
a week, with an adjustment of her medication.  Headaches were 
also reportedly shorter in duration than heretofore.  
Headaches were described as throbbing in nature and 
associated with nausea and sensitivity to light.  

The Board has carefully considered the veteran's log of 
migraine headache incidents, and believes her account is 
credible.  Her log of migraine incidents relates several 
episodes, each episode spanning a period of about 1 1/2 to 3 
hours.  She referred to several migraine episodes of 
sufficient severity that she missed a full day of work.  In 
other instances, she remained at work, but missed a function 
attended by her coworkers.  At the same time, during many 
episodes, she acknowledged she was able to remain at work.  
There is no indication from the medical evidence that the 
veteran has required emergency care or regular treatment at 
clinics for migraine episodes.  

On balance, the Board believes that migraine headaches, 
during the appeal period since August 18, 2002, have been of 
sufficient frequency and severity as to have been productive 
of characteristic prostrating attacks averaging one in 2 
months over the last several months.  Criteria for assignment 
of a 10 percent evaluation are satisfied under Diagnostic 
Code 8100.  At the same time, absent evidence of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, criteria for 
assignment of a yet higher evaluation of 30 percent, during 
the period since August 18, 2002, have not been satisfied.  

The Board has reviewed the entire evidence of record and 
finds that the 10 percent evaluation which this Board 
decision now assigns for the veteran's migraine headaches, 
effective August 18, 2002, reflects the most disabling this 
disorder has been since the beginning of the appeal period.  
Thus, the Board concludes that a staged rating for migraine 
headaches is not warranted.  Fenderson, supra.  In granting a 
10 percent evaluation for migraine headaches, the Board has 
been mindful of the doctrine of the benefit of the doubt.  
See, Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Allergic Rhinitis

On VA examination in December 2005, the veteran reported that 
her allergy symptoms were much worse when she was around 
pollen.  She denied needing nasal surgery or antibiotics for 
infection or drainage.  It was found that she had hyperemic 
nasal turbinates.  No frank nasal obstruction was detected.  
No crusting or purulence was seen.  Due to her boggy mucosa 
and inferior turbinate hyperemia, there was noted to be 
approximately 34 percent nasal obstruction on the day of the 
examination.  

The veteran's allergic rhinitis is rated most appropriately 
under Diagnostic Code 6522.  During the appeal period since 
August 18, 2002, there has not been objective evidence of 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  Absent these 
clinical findings, no basis is provided for assignment of a 
compensable evaluation.  

The Board has considered whether a "staged" rating is 
appropriate for allergic rhinitis.  The record, however, does 
not support assigning a different percentage disability 
rating during the period in question than did the RO.  
Fenderson, supra.  

For the reasons discussed above, the claim for a compensable 
evaluation for allergic rhinitis must be denied.  In reaching 
this conclusion, the Board has mindful of the doctrine of the 
benefit of the doubt.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

A compensable evaluation for bilateral plantar fasciitis is 
denied.

A 10 percent evaluation for migraine headaches is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.

A compensable evaluation for allergic rhinitis is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


